Appeals from an order of the Supreme Court, Monroe County (William E Polito, J.), entered July 22, 2008 in a personal injury action. The order granted plaintiffs motion to set aside the jury verdict with respect to proximate cause and directed a verdict in favor of plaintiff and against defendants on proximate cause.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs, the motion is denied and the verdict with respect to proximate cause is reinstated.